FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        March 28, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
LEON E. LEE,

             Plaintiff-Appellant,

v.                                                         No. 12-3188
                                              (D.C. No. 6:12-CV-01025-JTM-KGG)
COHEN, MCNEILE & PAPPAS, P.C.;                              (D. Kan.)
JAMES M. MCNEILE; CLIFFORD A.
COHEN; GREGORY J. PAPPAS;
RICHARD MILONE; DUSTIN J.
STILES; SUSAN P. DECOURSEY;
JACK PEGGS; JOHN DOES 1-5,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before LUCERO, Circuit Judge, PORFILIO, Senior Circuit Judge, and
MATHESON, Circuit Judge.



      Leon E. Lee (“Lee”) appeals the district court’s dismissal of his claims against

defendants for alleged violations of the Fair Debt Collection Practices Act


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(“FDCPA”) and Kansas Consumer Protection Act (“KCPA”). We have jurisdiction

under 28 U.S.C. § 1291 and we affirm.

      In 2011, Lee received a letter from Frederick J. Hanna & Associates, P.C.

(“Hanna”) about collecting a credit card debt he owed FIA Card Services. Lee sent a

letter to Hanna requesting validation of the debt and received a response three weeks

later from Hanna confirming the amount owed. Hanna eventually forwarded the

collection to defendants Cohen McNeile & Pappas, P.C. (“Cohen”), which then sent a

letter to Lee demanding the amount due. Lee sent Cohen a request for validation, to

which Cohen did not respond. Lee then sent Cohen a notice of intent to sue asking

for a response by email, and an attorney from Cohen did respond. The attorney did

not include what the parties call a “mini-miranda,” a required disclosure statement

under 15 U.S.C. § 1692e(11) in communications that make a collection demand, in

the email back to him.

      Lee filed suit in the district court alleging that Cohen violated various

components of the FDCPA including 15 U.S.C. § 1692g(b) by not validating his debt,

15 U.S.C. § 1692e(2) by misrepresenting the amount of the debt owed, and 15 U.S.C.

§ 1692e(11) by failing to provide a “mini-miranda.” Cohen subsequently filed a

motion to dismiss all claims.

      On June 26, 2012, the district court granted Cohen’s motion to dismiss, finding

Lee’s complaint failed to state a claim under Federal Rule of Civil Procedure

12(b)(6). Specifically, the court found that Cohen did not violate § 1692g(b) because


                                         -2-
Lee had already received a validation letter from Hanna. The court noted that

§ 1692g(b) only imposes an obligation on the initial debt collector to validate the

debt, not successive debt collectors like Cohen. The court also cited the statement in

Chaudhry v. Gallerizzo, 174 F.3d 394, 406 (4th Cir. 1999), that “verification of a

debt involves nothing more than the debt collector confirming in writing that the

amount being demanded is what the creditor is claiming is owed” and “is only

intended to eliminate the problem of debt collectors dunning the wrong person or

attempting to collect debts . . . already paid.” (internal quotation marks omitted.)

      As to Lee’s allegations of misrepresentation, the district court found that Lee’s

complaint lacked any specific factual allegations and instead contained only general,

conclusory ones. With respect to the omitted “mini-miranda” statement, the district

court determined that Lee had not adequately developed or supported his bare assertion

that the omission of the “mini-miranda” statement on Cohen’s litigation-related email

violated his legal rights. The court dismissed the rest of Lee’s claims because they

were either unsupported by any factual allegations or relied on Cohen’s failure to

validate the debt, which the court had already dismissed as meritless.

      On appeal, Lee contends that the district court erred because § 1692g(b)

requires each subsequent debt collector to observe the validation requirements. He

also asserts that § 1692e(11) requires strict compliance with the “mini-miranda”

requirement, and that Cohen’s failure to include it on the email to him was a clear




                                          -3-
violation regardless of intent. Additionally, Lee contends that he did allege facts

sufficient to overcome dismissal.

        We have reviewed de novo the record, the parties’ briefs, and the applicable

law. See Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012). The

district court’s decision is well-reasoned and none of Lee’s arguments persuades us

that the court erred in dismissing his complaint. He provides no meaningful support

for his contention that Cohen was required by law to validate his debt. Nor does Lee

identify facts alleged in the complaint that indicate the actions of Cohen were false or

deceptive. Further, there is nothing about the email from the attorney at Cohen that

could be construed as misleading or deceptive, and it did not require a disclosure

statement under § 1692e(11) because it was merely a response to Lee’s threat of

litigation.1 Accordingly, we affirm the district court’s dismissal of Lee’s claims for

substantially the same reasons stated by the court in its Memorandum and Order

entered on June 26, 2012.

                                               Entered for the Court

                                               John C. Porfilio
                                               Senior Circuit Judge
1
       Cohen included the “mini-miranda” disclosure in its initial communication to
Lee. To the extent that the attorney’s response email could be construed as a
follow-up notice, we note that it is an open question whether the disclosure
requirement applies to follow-up notices at all. See Dikeman v. Nat’l Educators, Inc.,
81 F.3d 949, 951 n. 8 (10th Cir. 1996). Nevertheless, we need not decide that here
because the attorney’s response included only a denial of Lee’s allegations as well as
a reference to a settlement concerning litigation that had already commenced in state
court. It was thus not a collection demand under § 1692e(11).


                                         -4-